cl££i£X±i^ltAksLilsL                          P£T11TQN£R

                                            FILED If^ COURT OF APPEALS
                                             12th Cqurt ofAppeals Qistrlct

In "Re. hWnLXA/.                                   MAY 11 rm

                                                  TYLER TEXAS
  £ exnnb n.nu ^ 4V>e (s&VtVioner
                      p£          PT\r^f\cLjffttftijJglLftBRK
po^ *a pro pr*>cx persona, \o> KumUu be.e^ in -formci

LC*^W^r£ o^u, or£ or cAX c& &\e SkW^ f .aiir V riAfcfr.


1<XQU.^\ ^Vrfrpmec^ *o ^j^pnM r£ VW,«a rr^aWoA.
  VWefore, -V^ ffW\rv\ rt^ec\^Vi re^vicfo \Wt ^^ Ho<\
CoorV ^u^'ftA order arr^Tm onA W^Wm Vvvfr *niu\\
                       ^

                                      J_^ J^Wntfak. XnVeof Am,


                                 PWitiror \4e^\e*^ 'b, *WA*iO
                                                                              .   .   •




            COMMONWEAITHOFKENTUCKy *
                DEPARTMENT OF CORRECTIONS

                         EASTEHU KEHTOClCt CORBgCTiaSM. COHfLEI
                                        (Institution)
                                    f
                      CERTIFICATION OP FUNDS DEPOSITED IN
                        PRISONER' S INSTITUTIONAL ACCOUNT '




 Inmate Name:               tits/ey            fMrs/^/rt- t )4n«/''n
                                                              Ik.
                       ~~-(Fl^tT                 (Middle)            (Last)

•Institutional I.D. Number:                       '•to? 9/9
     ^ X.        ite&C      L-fH^           of the gisTEM rr aamCBMg tamnxt .
                             ;J7                             (Institution)

 Xmnate         Accounts   Office,      do hereby certify         that   the          aum   q£
 g //>/, /fid              has been deposited to ' this "inmate'a , account
 during the preceding six months.


                                                        .'




~ Signature 21 Author                    cer                         Date
                             /


                                                        A 'k




     .»>.♦»■-
KYDOC                                       6 MONTH AVERAGE INCOME STATEMENT                    PAGE:       1   of   1
REPORT NO. IBSR180 - 35                                                                   PROCESSED: 04/28/2015 10:50
                                                 FROM: 10/2014 TO: 03/2015                REQUESTOR: Karen S Guyn


DOC#:   228919                  INMATE NAME: Anglin, Wesley Satterfield              SSN:   XXX-XX-XXXX




                                                                                Deposit            Total
                                                                                 Detail           Deposit
 FOR MONTH: October, 2014
         Deposit Type: State Pay Earned                                          $10.40
                                                                                                  $10.40
 FOR MONTH: November, 2014
         Deposit Type: State Pay Earned                                          $10.40
                                                                                                  $10.40
 FOR MONTH: December, 2014
         Deposit Type: Christmas Money Deposit                                   $10.00
                         State Pay Earned                                        $14.30
                                                                                                  $24.30
 FOR MONTH: January, 2015
         Deposit Type: State Pay Earned                                          $18.20
                                                                                                  $18.20
 FOR MONTH: February, 2015
         Deposit Type: State Pay Earned                                          $20.80
                                                                                                  $20.80
 FOR MONTH:      March, 2015
         Deposit Type: State Pay Earned                                          $19.50
                                                                                                  $19.50


                                                                          TOTAL AMOUNT :         $ 103.60

                                                                     6 MONTH AVERAGE:             $17.27